Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 1 of 10 PagelD# 790

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
BRETT A. GRANET,
Plaintiff,
Vv. Civil Action No. 3:19-cv-821

PRESIDIO, INC.,
Defendant.

OPINION

This case involves an employment dispute between the plaintiff, Brett Granet, and his
former employer, Presidio, Inc. (“Presidio”). Granet, who worked for Presidio as an account
manager, claims that the company forced him to resign due to his age. Presidio asserts that it
rightfully forced Granet’s resignation because of his poor and unprofessional job performance.

When viewed in the light most favorable to him, Granet presents direct evidence of age
discrimination and shows that Presidio’s stated reasons for firing him serve as a pretext for age
discrimination. Granet’s Age Discrimination in Employment Act (“ADEA”) claim, therefore,
survives and the Court will deny Presidio’s motion for summary judgment.

I, BACKGROUND

On May 14, 2018, Granet began working for Presidio at the age of fifty-four as an
account manager. His hiring came after numerous interviews with a variety of Presidio
employees, including three interviews with the Vice President of Sales in Presidio’s Richmond,
Virginia office, Bob Michie.

Upon his hiring, Granet took over a variety of client accounts, including Markel.
Although Granet claims to have “performed his job at a high level,” Presidio disagrees. (ECF

No. 1 4 15.) At “an initial lunch meeting” that Granet and Michie had with Markel account
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 2 of 10 PagelD# 791

representatives, Michie recounts “that [Granet] was speaking incoherently throughout most of
the lunch.” (ECF No. 14 § 35.) After the meeting, Granet apologized to the Markel
representatives. He explained that he was “a bit ‘out of it’” at the lunch because he was
“wresting [sic] with some medications [he] had just gotten prescribed” and the “doctor had [him]
‘Over-Served’ on the sleep medication .. ..” (/d. § 36 (first alteration in original).) Granet
assured his new clients that “all is well now and I’m fully adjusted and back to my normal self
(but maybe a bit less harassing?:))” (/d.)

Granet’s blunders with Markel, an important account for Presidio, extended beyond this
botched lunch. On November 20, 2018, Granet accidentally emailed Presidio’s “proprietary
internal pricing information” to a Markel representative. (/d. 9 38.) After one of Granet’s
colleagues at Presidio pointed out the mistake, Granet “attempted to recall the email” and wrote
two apology emails, one to the client and one to the Presidio executive who spotted the error.
(id.) According to Granet, Presidio’s Business Development Manager, James McGehee, made
the alleged error and approved the email before Granet sent it. (ECF No. 22, at 13 9 10.) This
disputed mistake inspired an email exchange between Michie and McGehee. Michie said “this
error was one in a string from Plaintiff, and that it was ‘very frustrating.” (ECF No. 14 { 39.)
Michie indicated this error “was ‘fortunate’ from a ‘grounds for fire perspective.’” (/d.)

Granet did not confine his mistakes and unprofessionalism to the Markel account. He
also made inappropriate comments to a colleague at a professional dinner on or about November
1, 2018. He apologized for these comments by email, writing that “he was ‘saddened and
ashamed of [his] behavior,’” which he said “has no place in the workplace” and “[did] not
represent his character or the man/employee [he is]."” (/d. { 42 (first and last alteration in

original).) Granet also made several Presidio employees uncomfortable in December 2018, by
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 3 of 10 PagelD# 792

asking about his access to the office “when others were not present.” (/d. J 43.) This raised
concern among some Presidio employees that Granet “might be ‘going through things he [had]
no business going through,’” jeopardizing “things around the office.” (Jd.)

Granet’s unprofessionalism seems to have matched his job performance. On or about
October 31, 2018, Granet gave a presentation at a quarterly business meeting. After the meeting,
Granet sent a text message to Michie, apologizing “for not conducting the presentation well and
for not meeting Mr. Michie’s expectations.” (/d. { 47.) Granet wrote, “[B]y the way, my
apologies for being all over the map during my presentation this morning. I didn’t stick to the
slides and my leg was hurting like hell.” Ud. | 48.)

In January 2019, Granet did “not accurately forecast[] the business in the forecasting
system used within Presidio, which was part of his job responsibilities.” (Ud. 7 51.) Following
this mistake, Granet, who characterizes this error as “minor” and “common,” (ECF No. 22, at
12), sent another text message to Michie, writing, “Sorry about not paying closer details to my
deals in the forecast. I'll try not to let that happen again.” (ECF No. 14 { 50.)

Michie says that Granet also “fell short of his sales goals.” (/d. at | 53.) He “assumed
[Granet] at least could meet a fiscal year margin of $500,000, and anticipated that halfway
through the year, [Granet] would reach half that amount.” (/d.) According to Michie, however,
Granet only “generated a margin of approximately $72,000” about six months into Granet’s
employment, more than $175,000 below Michie’s expectations. (/d.) But Granet details several
big projects that closed shortly after his resignation, including two larger deals with margins over
$900,000. (ECF No. 22, at 10.) According to Granet, these projects would have increased his

margins “to over a million dollars.” (/d.)
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 4 of 10 PagelD# 793

The last straw for Presidio came when Granet asked a woman who worked next door to
Presidio to dinner. During his eight-month employment with Presidio, Granet visited Morton
Consulting, which operated in the office suite next to Presidio’s, eight to twelve times per month.
Granet says he visited the Morton Consulting office to speak with an employee who had “very
good relationships” with a potential client and “had promised to help [Granet] penetrate the
account.” (/d. at 4.) During each visit, Granet “interacted with Rachel Riles, a 2018 college
graduate employee of Morton Consulting.” (ECF No. 14 § 62.) On January 22, 2019,! Granet
sent Riles a message on LinkedIn. He wrote, “I love chatting with you and I like you. Maybe we
could grab dinner sometime or do you think I might be too young for you?? :)” (id. 7 64.) Riles
rebuffed Granet’s advance, writing back that Granet’s interest made her “very uncomfortable.”
(d.)

On January 23, 2019,” Riles reported Granet’s “overture” to Morton Consulting’s human
resource manager, who, in turn, notified Mark Morton, President of Morton Consulting. Ud. Ff
27, 65.) Upon “hearing this report, Mr. Morton saw [Granet] in the Morton Consulting office.”
(id. | 66.) Granet had visited to apologize to Riles. (ECF No. 22, at 5.) Mr. Morton “escorted
[Granet] out, telling him not to return.” (ECF No. 14 § 66.) Morton then told Michie “about
{Granet’s] propositioning of a young female employee that Mr. Morton found unacceptable” and
“inappropriate.” (Jd. J 67.)

Later that same day, Michie called Granet into his office to advise him of the situation.

According to Granet, Michie said, “[W]hy are you asking a woman much younger than yourself

 

' Paragraph 64 in ECF No. 14 contains a typographical error, reciting this date as January
22, 2018, instead of January 22, 2019.

2 Paragraph 65 in ECF No. 14 contains a typographical error, reciting this date as January
23, 2018, instead of January 23, 2019.
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 5 of 10 PagelD# 794

out to dinner? You’re as old as me and you asked her out to dinner! You have no right to do
that. I’m so pissed off right now.” (ECF No. 1 § 30.) Michie, who is also in his fifties, told
Granet that he had “already called [human resources], and this ball is in motion. You’re
probably going to lose your job.” (/d.) Michie sent Granet home and told him to await “next
steps.” (/d.)

Michie had set the ball in motion by emailing “Presidio’s Human Resource Director, Lisa
Loeffler, to explain the situation.” (ECF No. 14 4 69.) Michie wrote that “Brett has been
harassing one of [Morton’s] employees . . . . a 21 year old representative of Morton Consulting.”
(Id.) Michie said that he “had a number of issues with Brett around his job performance and
capacity to make good decisions regarding his social and professional interactions both internally
and with customers” and that he wanted “to move forward in terminating his employment or
simply allowing him to resign.” (/d.) Loeffler responded the next day with her support for
termination.

On January 25, 2019, Michie and Loeffler called Granet and advised him of his choices:
“resign or be terminated.” (ECF No. 1 4 32.) Granet chose to resign and sent his resignation
letter to Loeffler and Michie later that day.

Granet claims that Presidio hired Lowell Patterson, a thirty-year-old, as his replacement.
Presidio hired Patterson as an account manager on or about January 7, 2019. Michie had worked
to bring Patterson on board since November 2018. According to Michie, he had no plans to
terminate Granet’s employment and replace him with Patterson during the latter’s recruitment;
Michie hired Patterson as part of the company’s ongoing recruiting efforts. In support of his
claim that Michie hired Patterson as his replacement, Granet cites the reassignment of the Markel

account and various accounts that did not generate income to Lowell after Granet’s departure
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 6 of 10 PagelD# 795

from the company. Presidio, however, points out that Granet “remained responsible for 17
accounts until his separation,” and the Markel account is the only revenue-generating account
Granet claims Patterson took over. (ECF No. 14 4 61; ECF No. 30, at 12.) Upon Granet’s
resignation, Michie reassigned the accounts that did not generate income to himself, Patterson,
and two other Presidio employees, both in their fifties.
II. DISCUSSION?
A. ADEA Claim

The ADEA prohibits employers from discriminating against employees because of age.
29 U.S.C. § 623 (2016). To succeed on an ADEA claim, a plaintiff must prove that his employer
took adverse employment action against him because of his age. Jd; Warch v. Ohio Cas. Ins.
Co., 435 F.3d 510, 513 (4th Cir. 2006). “[A]n employee cannot prevail on an age discrimination
claim by showing that age was one of multiple motives for an employer’s decision; the employee
must prove that the employer would not have fired her in the absence of age discrimination.”
Westmoreland v. TWC Admin. LLC, 924 F.3d 718, 725 (4th Cir. 2019).

“The Fourth Circuit has outlined ‘two avenues of proof’ through which ‘a plaintiff may
avert summary judgment and establish a claim for intentional . . . age discrimination.’” Gordon
v. Napolitano, 863 F. Supp. 2d 541, 546 (E.D. Va. 2012) (quoting Hill v. Lockheed Martin
Logistics Mgmt., 354 F.3d 277, 284 (4th Cir. 2004)). Direct evidence of discrimination offers

one avenue, and “the indirect, burden-shifting framework of McDonnell Douglas Corp. v. Green,

 

3 Rule 56 of the Federal Rules of Civil Procedure directs courts to grant summary
judgment “if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In deciding a summary
judgment motion, the court must draw all reasonable inferences in favor of the non-moving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). Nevertheless, if the non-
moving party fails to sufficiently establish the existence of an essential element to its claim on
which it bears the ultimate burden of proof, the court should enter summary judgment against
that party. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

6
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 7 of 10 PagelD# 796

411 U.S. 792, 802 (1973), and its descendants” offers the other. Hayes v. Sotera Def. Sols., Inc.,
No. 1:15¢v1130, 2016 WL 2827515, at *4 (E.D. Va. May 12, 2016)
1. Direct Evidence*

Granet can establish an age discrimination claim with direct evidence. “Direct evidence
must be ‘evidence of conduct or statements that both reflect directly the alleged discriminatory
attitude and that bear directly on the contested employment decision.’” Warch, 435 F.3d at 520
(quoting Taylor v. Va. Union Univ., 193 F.3d 219, 232 (4th Cir. 1999)). In other words, “[d]irect
evidence is evidence that the employer announced, or admitted, or otherwise unmistakably

”

indicated that age was a determining factor in the particular employment action.” Ramos v.
Molina Healthcare, Inc., 963 F. Supp. 2d 511, 522 (E.D. Va. 2013) (quoting Marlow vy.
Chesterfield Cnty. Sch. Bd., 749 F. Supp. 2d 417, 427 (E.D. Va. 2010)).

“Derogatory comments about an employee’s age may be direct evidence of age
discrimination, provided they concern the employee’s age and sufficiently demonstrate that the
employer’s age-related animus affected the employment decision at issue.” Arthur v. Pet Dairy,
593 F. App’x 211, 218 (4th Cir. 2015) (per curiam).

Although the Fourth Circuit has not announced its preferred test for determining
“whether derogatory comments [are] direct evidence of actionable age discrimination,” in recent
cases it has applied the Fifth Circuit’s test from Jackson v. Cal-Western Packaging Corp., 602
F.3d 374 (Sth Cir. 2010). Cole v. Family Dollar Stores of MD, Inc., 811 F. App’x 168, 175 (4th

Cir. 2020); see Arthur, 593 F. App’x at 219. “Under Jackson, derogatory comments are direct

 

4 Granet also argues that he can establish his ADEA claim through indirect,
circumstantial evidence, the other “avenue of proof.” Because the Court finds that Granet
establishes his claim with direct evidence, the Court need not address this other avenue. The
Court, however, notes its skepticism that Granet performed at a level that met Presidio’s
legitimate expectations; Granet’s numerous apologetic emails and texts demonstrate that even
Granet understood that his performance did not meet his employer’s expectations.

7
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 8 of 10 PagelD# 797

evidence of discrimination if they are (1) ‘related to the protected persons of which the plaintiff
is a member’; (2) ‘proximate in time to the complained-of adverse employment decision’; (3)
‘made by an individual with authority over the employment decision at issue’; and (4) ‘related to
the employment decision at issue.’” Cole, 811 F. App’x at 175 (quoting Jackson, 602 F.3d at
380).

Granet argues that Michie forced Granet to resign because he “asked out a younger
woman at another company.” (ECF No. 1 4 41.) Granet contends that Michie would not have
forced his termination if Granet was closer in age to Riles. Although Michie certainly had many
reasons to find fault with Granet’s performance and professionalism, Michie’s comment, when
viewed in the light most favorable to Granet, suggests that Michie found Granet’s overture of
Riles all the more inappropriate because of Granet’s age. The Court finds, therefore, that
Michie’s comment satisfies the test from Jackson: (1) it related to Granet, (2) it happened just
two days before Granet’s forced resignation; (3) Michie, who ultimately hired and fired Granet,
made the comment; and (4) the comment related to Granet’s LinkedIn proposition, “the last
straw” for Granet’s employment. Accordingly, the Court finds that Michie’s comment amounts
to direct evidence of age discrimination.

2. Pretext for Age Discrimination

When an employer can show—as Presidio can here—that “other legitimate motivations”
existed for the adverse employment decision, “the employee must offer sufficient evidence to
show that these factors were not ‘the reason’ for the employer’s decision.” Cole, F. App’x at 175
(quoting Arthur, 593 F. App’x at 220). To make this showing, “the plaintiff must present
evidence that discriminatory animus was a ‘necessary logical condition’ for the adverse

employment action and that the employer did not act ‘because’ of other legitimate motivations
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 9 of 10 PagelD# 798

for the action.” Arthur, 593 F. App’x at 219 (quoting Gross v. FBL Fin. Servs., Inc., 557 US.
167, 176 (2009)). In other words, “a plaintiff producing direct evidence still must prove by a
preponderance that age was the but-for cause of the challenged employment decision.” Cole,
811 F. App’x at 175.

Presidio says that Granet’s “unprofessional and inappropriate conduct in the workplace
and substandard performance” motivated its decision to force Granet’s resignation. (ECF No.
14, at 1.) Presidio offers ample evidence—much of it detailed above—of Granet’s
unprofessionalism and poor performance.

The Court recognizes that Michie’s decision to force Granet’s resignation cou/d—and
very well may—have arisen from Granet’s “unprofessional and inappropriate conduct in the
workplace and substandard performance.” (/d.) But Michie’s comment came on the same day
that he sent Granet home and got the ball rolling on his forced resignation. And Michie’s email
to Presidio’s Human Resource Director even mentioned Riles’s age. (/d. { 69 (“Brett has been
harassing one of [Morton’s] employees . . . . a 21 year old representative of Morton
Consulting.”).) Granet argues that but for his age, Michie would not have begun the termination
process on January 24, 2019, and forced him to resign the next day. In other words, Granet
contends that if he and Riles were closer in age, Michie would not have found Granet’s behavior
as inappropriate and would have allowed Granet’s employment at Presidio to continue—at least
beyond January 25. Viewing the evidence in the light most favorable to Granet, the Court agrees,
finding that a jury could find that Granet has shown, by a preponderance, that but for his age, he

would have remained employed at Presidio beyond January 25.
Case 3:19-cv-00821-JAG Document 38 Filed 10/20/20 Page 10 of 10 PagelD# 799

Ill. CONCLUSION
The Court concludes that a reasonable jury could find for Granet on the evidence
presented. Accordingly, the Court will deny summary judgment for the defendant.
The Court will enter an appropriate order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

Date: 2° October 2020 - Ish (2
Richmond. VA John A. Gibney, Jr. Hh
= a United States DistrictJudge

 

 

 

10
